Citation Nr: 1220782	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to July 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in September 2008, and a substantive appeal was timely received in October 2008.  

A review of the Virtual VA paperless claims processing system includes VA progress notes from 2003 to 2012, which are discussed below.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hepatitis C due to treatment of non-hepatitis C during service and left wrist surgery in service.

Service treatment records dated in June 1975 show that the Veteran had contact hepatitis which he got from his friend whom he intermingled his blood with when they became "blood brothers".  From August 12, 1975 to August 22, 1975 the Veteran was hospitalized for hepatitis.  On August 22, 1975, the diagnosis was hepatitis, viral, Type A, Australian antigen, negative.  By September 26, 1979 there were no symptoms of hepatitic disease.  In November 1975, the diagnosis was hepatitis, type A HAA negative.  

As for the left wrist, service treatment records show that from September 8, 1975 to September 10, 1975 the Veteran was hospitalized for an excision of a ganglion cyst on the left wrist.  On September 22, 1975 there was a postoperative infection but by September 29, 1975, the wound on the left wrist was healing well.  

VA progress notes from 2003 to 2012 document hepatitis C.  A gastroenterology note in July 2004 shows the Veteran had positive hepatitis C antibody and RNA.  In January 2006 the records show the Veteran had a positive hepatitis B core antibodies reflecting a recovered infection.  The examiner noted that the Veteran was treated for hepatitis in service and provided an assessment of chronic hepatitis C virus with a likely duration of thirty years.  In February 2007, the records indicated that a recent liver biopsy showed chronic hepatitis C, genotype 1 and that the Veteran refused treatment for hepatitis as he feared injecting himself.  The examiner noted that in five years the Veteran should have a repeat liver biopsy to more accurately predict the progression of the disease.  The records in January 2010 indicate that recent liver function tests were normal and provide an impression of chronic hepatitis C.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between the current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Under these circumstances a VA examination is necessary to determine the nature and etiology of the Veteran's hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination, preferably with a gastroenterologist and if one is not available with an appropriate specialist to determine the likely nature and etiology of his hepatitis C.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 
 
a.) Does the Veteran currently have a diagnosis of hepatitis C or other form of liver disease?

b.) Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hepatitis C, or other form of liver disease, is related to active duty service?  

For purposes of the opinion being sought, the examiner should specifically address the following:

* The Veteran's treatment of hepatitis in August 1975 during service followed by a diagnosis of hepatitis, type A HAA negative; and 

* the excision of the ganglion cyst from the left wrist in September 1975 during service, followed by an infection which resolved.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and provide a detailed rationale for why an opinion cannot be rendered. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.

[Continued on following page.]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


